Title: To Thomas Jefferson from Abraham Bishop, 14 December 1808
From: Bishop, Abraham
To: Jefferson, Thomas


                  
                     Sir,
                     New Haven Decr. 14. 1808.
                  
                  According to your request, under date of 8. inst. you will receive, by the mail, which conveys this, 5½ yards Narrow Superfine black cloth from Colo. Humphreys factory, being of ⅞ths Merino wool, price 4.50 per yard.—Mr. E. Bacon of the house of representatives will do me the favor of receiving from you the amount expressed in the inclosed receipt.
                  The Colo. laments that it is not in his power to furnish you, at this time, with cloth of a Superior quality.
                  I have the honor to be With the greatest respect, Sir, yr. mo obt Serv
                  
                     Ab Bishop
                     
                  
               